Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. In this negligence action against the City of New York, plaintiffs obtained judgment, after trial without a jury, on a finding that the city’s negligence in failing to properly maintain a roadway was *825the cause of a collision between plaintiffs’ automobile and a bus. This finding on this record is clearly against the weight of the credible evidence. On the new trial, the following, among other evidentiary matters, may be explored: (1) whether the report made by plaintiff ear owner to his insurance company conforms with the report he made to the Motor Vehicle Bureau; (2) the circumstances in which, and on whose advice, he made the report to the Motor Vehicle Bureau, and (3) the testimony of the bus driver as to how and where the collision occurred. Of course, none or all of these items would be conclusive on any issue. Concur — Callahan, J. P., Breitel, Bastow, Botein and Rabin, JJ.